DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 was considered by the examiner.
“These objects are achieved by a light-emitting diode chip having the features of patent claim 1 and by a method having the steps of patent claim 10. Advantageous embodiments and refinements of the light-emitting diode chip and of the method are the subject matter of the respective dependent claims” referring claims in specifications not proper and needs to be removed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yashizumi et al(US 2011/0075694).
With respect to claim 1 Yashizumi et al teach a light-emitting diode chip comprising: an epitaxial semiconductor layer sequence”71,77”  comprising an active zone, which generates electromagnetic radiation during operation and a passivation layer”43a,43bin fig.2 and 82a, 82b in fig.7) comprising magnesium oxide and magnesium nitride; wherein the passivation layer is applied on a side surface of the semiconductor layer sequence and the passivation layer covers at least the active zone, the passivation layer comprising magnesium oxide and magnesium nitride having a common interface with the epitaxial semiconductor layer sequence .Note dielectric multilayer “43a,43b in fig 2 and 82a,82bin fig.7) is interpreted as passivation layer formed on side surface epitaxial layer sequence (para 0025, 0026,0040,0041, 0127)

With respect to claim 2, Yashizumi et al teach the light-emitting diode chip, wherein the epitaxial semiconductor layer sequence comprises a III/V compound semiconductor material of GaN(see fig.7). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US 2007/0166851) in combination with Yashizumi et al (US 2011/0075694) .
With respect to claim 1, Tran et al’851 teach a light-emitting diode chip comprising: an epitaxial semiconductor layer sequence “ 704,706,708” comprising an active zone, which generates electromagnetic radiation (LEDs) during operation and a passivation layer “712” comprising magnesium oxide (para 0049)  wherein the passivation layer is applied on a side surface of the semiconductor layer sequence and the passivation layer covers at least the active zone”706”, the passivation layer “712”comprising magnesium oxide and magnesium nitride having a common interface with the epitaxial semiconductor layer sequence”704,706,708”. (see fig.7B)
Tran etal do not teach passivating layer comprising  magnesium nitride. Yashizumi et al’ 694 teach multilayer dielectric layer “43a, 43b” as passivation layer  on the sidewalls of GaN based epitaxial layer stack for LEDs, wherein  multi layers includes MgO or Mg.sub.3N.sub.2)(see fig. 2 and  para 0127). It would have been obvious to modify the invention of Tran et al’851 by passivation layer comprising MgO and Mg.sub.3N.sub.2  increase the luminous efficiency of the LEDs. Note dielectric multi layer has wide variety of materials (see par 0025,0026, 0040, 0041)
With respect to claim 2, Tran et al ’851 teach the light-emitting diode chip, wherein the epitaxial semiconductor layer sequence comprises a III/V compound semiconductor material, which is GaN based compound semiconductor(see abstract)
With respect to claim 7, Tran et al’851 inherently teach he light-emitting diode chip, wherein the passivation layer has a layer thickness ranging from 1 nm inclusive to 1000 nm inclusive. 
With respect to claim 8, Tran et al ‘851 inherently teach the light-emitting diode chip, wherein an edge length of which the light-emitting diode chip does not exceed 500 .mu.m. See all active layers put   together does not exceed 500 microns.(see para 0041, 0043)


                                     Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 10-14 are allowed

                                                Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art teach does not teach the light-emitting diode chip as claimed in claim 4, wherein the phosphide compound semiconductor material comprises In.sub.xAl.sub.yGa.sub.1-x-y P,  wherein the semiconductor layer sequence comprises indium-nitrogen bonds, aluminum-nitrogen bonds, phosphorus-nitrogen bonds, gallium-nitrogen bonds, or combinations thereof on the interface with the passivation layer as claimed in claims 4,5. Prior art neither teach nor suggust  “a method for producing a light-emitting diode chip, comprising: providing an epitaxial semiconductor layer sequence having an active zone, which is suitable for generating electromagnetic radiation; applying a layer comprising magnesium nitride onto a side surface of the semiconductor layer sequence, the magnesium nitride being applied in direct contact 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.